NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 11 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMES MICHAEL MURPHY, MD,                       No.    15-35397

                Plaintiff-Appellant,            D.C. No. 3:14-cv-01135-SI

 v.
                                                MEMORANDUM*
NITA GOSS, in her individual capacity as
Health Professionals Program Coordinator,
Oregon Medical Board; W. KENT
WILLIAMSON, in his individual capacity
as Board Chair of Oregon Medical Board;
KATHLEEN HALEY, as the Executive
Director of the Oregon Medical Board,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael H. Simon, District Judge, Presiding

                             Submitted June 7, 2017**
                                Portland, Oregon

Before: TASHIMA, GOULD, and RAWLINSON, Circuit Judges.

      Dr. James Murphy appeals a district court’s order granting summary


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment in favor of Defendants Nita Goss, W. Kent Williamson, and Kathleen

Haley on Murphy’s due process and equal protection claims. Dr. Murphy contends

that Defendants knowingly made a false statement when reporting Dr. Murphy’s

discipline by the Oregon Medical Board to the National Practitioner Data Bank

(Data Bank). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The district court did not err in concluding that Defendants are immune from

liability under 42 U.S.C. § 11137(c). The record contains no evidence that

Defendants knew that any information Goss submitted to the Data Bank in relation

to Dr. Murphy’s discipline was false.

      AFFIRMED.




                                        2